Motion for permission to proceed as poor person denied. Memorandum: Defendant purports to appeal from an order of County Court determining, pursuant to the Sex Offender Registration Act (SORA), that he is a level three sex offender. Except when the issue is raised on appeal from a judgment of conviction, a classification determination pursuant to SORA may not be challenged on appeal (see, People v Lyday, 241 AD2d 950; see also, People v Freeman, 236 AD2d 897; People v Stevens, 235 AD2d 440, lv granted 90 NY2d 864). The proper procedure for challenging a classification determination under SORA is a proceeding pursuant to CPLR article 78. No such proceeding *977has been commenced in this case. Present—Green, J. P., Lawton, Hayes, Doerr and Fallon, JJ.